        Case 2:20-cv-03836-GJP Document 13 Filed 01/25/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KRISTIE PUTT, et al.,

                      Plaintiffs,
                                                        CIVIL ACTION
                 v.                                     NO. 20-3836

TRIPADVISOR INC., et al.,

                      Defendants.


                                      ORDER

      AND NOW, this 25th day of January 2021, upon consideration of Defendants’

Motion to Dismiss (ECF No. 6), Plaintiffs’ Response (ECF No. 10) and Defendants’

Reply (ECF No. 11), it is hereby ORDERED that Defendants’ Motion is DENIED.



                                             BY THE COURT:


                                              /s/ Gerald J. Pappert
                                             ____________________________
                                             GERALD J. PAPPERT, J.
